Filed 4/11/14 P. v. Jones CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B252035

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA411603)
         v.

TANGIE L. JONES,

         Defendant and Appellant.




THE COURT:*
         Defendant Tangie L. Jones appeals from the denial of her motion to suppress
evidence under Penal Code section 1538.5.1 Upon denial of her motion, defendant agreed
to enter into a plea bargain in which she pleaded “no contest” to possession of a
controlled substance in violation of Health and Safety Code section 11377, subdivision
(a) as a felony (count 1). For housing purposes only, she admitted a 2005 conviction for
carjacking, a violation of section 215, subdivision (a), as a strike conviction. Defendant


*
         BOREN, P.J ., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
1        All further references to statutes are to the Penal Code unless stated otherwise.
admitted having suffered a prison sentence for a 2012 conviction of grand theft from a
person in violation of section 487, subdivision (c) within the meaning of section 667.5,
subdivision (b). Defendant agreed there was a factual basis for her plea.
       Defendant agreed to a suspended sentence of four years consisting of the high
term of three years in state prison with a consecutive one-year term under section 667.5,
subdivision (b). After suspending execution of the sentence, the trial court placed
defendant on formal probation for three years under terms and conditions, which included
serving 365 days in county jail and a one-year residential treatment program. The court
granted credits for 109 actual days and 109 conduct credits for a total of 218 days of
credit. The People moved to dismiss the remaining charges and allegations under
section 1385.2
       We appointed counsel to represent defendant on this appeal. On
December 18, 2013, counsel filed an “Opening Brief” in which he stated that he had
failed to find any arguable issues. On December 18, 2013, we informed defendant that
she had 30 days in which to file a supplemental brief containing any issues she wished
this court to consider.
       On January 15, 2014, defendant filed a supplemental brief in which she argues the
following grounds for appealing her motion to suppress: (1) the search conducted by
Officer Rosas was unreasonable and illegal where the officer removed clothing to retrieve
drugs while defendant was in handcuffs and seated in the back of a patrol car;
(2) defendant’s Fourth Amendment rights were violated because she had very limited
search conditions under section 3453, subdivision (f), which governs Post-Release
Community Supervision (PRCS), i.e., she could not be searched without reasonable
suspicion and probable cause, and “the seizure requirement does not apply”; (3) the
officers gave false information in the police report and during the suppression hearing;
and (4) neither officer read defendant her rights under Miranda v. Arizona (1966) 384

2     In count 2, the information charged defendant with the misdemeanor offense of
possession of a smoking device in violation of Health and Safety Code section 11364.1,
subdivision (a)(1).
                                             2
U.S. 436 (Miranda) after she was detained and placed in custody, thus violating her Fifth
Amendment rights.
       Defendant asks for one of three forms of relief in her supplemental brief: (1) that
all evidence be suppressed and her conviction reversed; (2) that her conviction be
reversed with directions to grant her a new suppression hearing at which Officer Rosas
will testify; or (3) that the judgment be modified to strike the four-year suspended
sentence.
I. Suppression Hearing
       At the suppression hearing, Deputy Sergio Lopez of the Los Angeles County
Sheriff’s Department testified that at approximately 12:58 a.m. on May 21, 2013, he was
on patrol with Deputy Rosas. They were notified of the activation of a burglary alarm at
a T-Mobile store on Whittier Boulevard. According to protocol, they checked the
perimeter of the location. While checking the alley at the rear of the store, the deputies
saw two individuals, a male and defendant. Deputy Lopez had had previous contact with
defendant. Deputy Lopez made contact with the male, who told the deputy
spontaneously that he was not doing anything wrong but was on parole for robbery.
Deputy Rosas, who is female, contacted defendant.
       Because the male had search conditions based on his parole status, Deputy Lopez
searched him. Deputy Lopez verified that he was on parole. According to Deputy
Lopez, Deputy Rosas searched defendant because, based on a previous contact, they were
aware she was on probation. Deputy Lopez testified, “we ran both of them through our
MDC.”3
       The trial court asked Deputy Lopez if he had ascertained if there were search and
seizure conditions attached to defendant’s probation. The deputy answered, “Yes. And
like I mentioned earlier, we had previous contact with the defendant, so we were aware of
her status.” The court asked, “Well, did you confirm that she had search and seizure
conditions as a condition of her probation?” Deputy Lopez said he could not say that he


3      Deputy Lopez stated that MDC was an acronym for the mobile digital computer.
                                             3
did because he did not “run her.” Deputy Rosas did. Deputy Lopez did not recall
Deputy Rosas saying anything about what she found out.
       Defendant, who represented herself, asked Deputy Lopez to state the probable
cause for stopping her and her companion. Deputy Lopez replied that it began as a
consensual encounter. Because it was late and the location was in close proximity to the
possible burglary call, the deputies stopped defendant and her companion to ascertain
what they were doing in the alley at that hour. Deputy Lopez acknowledged he did not
ask defendant and her companion any questions related to the burglary alarm. He did
ask, however, what their reason was for being in the alley. He said the male’s admission
of being on parole gave him probable cause to do a detention and search of his person.
       Deputy Lopez acknowledged he did not observe any exchange or concealing of
items or any other signs of criminal activity, and he was not there to conduct a drug
investigation. He did not declare to defendant and her companion that the stop was a
probation or parole check. When asked if he believed at any point that the suspect was
armed and dangerous, the deputy stated he assumed anyone “at those hours in a high-
infested area where drug trafficking takes place and it’s gang infested that such persons
could be armed and dangerous, yes.” Deputy Lopez acknowledged he did not read
defendant her Miranda rights, and he was not aware if Deputy Rosas did so. He said he
was not aware defendant was on probation for a violation of section 487, grand theft,
rather than for a violation of Health and Safety Code section 11350. On redirect,
Deputy Lopez testified the alley was a narcotics and gang area.
       At argument, the prosecutor stated the deputies had every right to be in the alley
because they were responding to a burglary call. Any good deputy sheriff would stop
anyone in the alley at that late hour. Upon doing so, they found out the male was on
parole. They found out defendant was on probation, and they verified it by means of
their computer. They were then entitled to search both persons. The search revealed
evidence leading to defendant’s charges.
       Defendant argued that, without more, an officer’s awareness of a crime or burglary
alarm in the vicinity does not create a reasonable suspicion that someone who happened

                                             4
to be in the area a short time later was the perpetrator. Prior contacts with the same
deputies was a sign of harassment. When she was seized, the officers had no articulable
facts or reasonable suspicion regarding any unlawful activity. She was merely standing
in the alley, and it was her right to enjoy the use of public streets without harassment
from cops who knew her before. Their hunch was insufficient to seize or detain her. It
was not a consensual encounter -- rather, it was a seizure or detention.
       Defendant added that she had issues with the search conducted by Deputy Rosas,
but the deputy was not at the hearing, and she could not address them. She said the
deputy removed a piece of clothing to retrieve the contraband. The court stated it had not
heard any evidence about that, and it could rely only on the testimony presented.
       The court ruled the officers had a right to be in the alley and to speak with
defendant. When they determined she was on probation, they had a right to search her.
Defendant’s probation status was uncontradicted. Therefore, the officers had probable
cause, and there were no grounds to suppress the evidence. Defendant agreed the drugs
were found on her person.
II. Analysis
       Like the trial court, our review is limited by the record before us. Defendant
represented herself at the suppression hearing. She did not subpoena Deputy Rosas, and
she did not take the stand herself. The prosecutor stated she had subpoenaed both
deputies, but she was aware that one of them was not available on the day the hearing
took place. That deputy was clearly Deputy Rosas. The prosecutor was free to choose to
proceed with only Deputy Lopez.
       Although the trial court appeared to be amenable to granting a continuance,
defendant did not request one. Before Deputy Lopez testified, the court asked defendant
if she had any issues she wished to bring up, and defendant said she was “just waiting for
the hearing so I can testify and get this over with.” The trial court asked defendant if she
had any witnesses, and she replied she did not.
       “As the finder of fact in a proceeding to suppress evidence [citation ], the superior
court is vested with the power to judge the credibility of the witnesses, resolve any

                                              5
conflicts in the testimony, weigh the evidence and draw factual inferences in deciding
whether a search is constitutionally unreasonable. [Citation.] Accordingly, in reviewing
the instant suppression order, we consider the record in the light most favorable to [the
prevailing party] since ‘all factual conflicts must be resolved in the manner most
favorable to the [superior] court’s disposition on the [suppression] motion.’ [Citation.]
But while we defer to the superior court’s express and implied factual findings if they are
supported by substantial evidence, we exercise our independent judgment in determining
the legality of a search on the facts so found. [Citations.]” (People v. Woods (1999) 21
Cal. 4th 668, 673-674.)
       The record shows that the deputies encountered defendant and her companion in
an alley behind a building where a burglar alarm had sounded. The deputies followed
their protocol in searching the perimeter of the building. It was almost 1:00 a.m., and the
area was known as a high crime area. The deputies could reasonably stop the two
persons in the alley briefly to ask them what they were doing there. “‘[I]t is quite clear
police do not need to have a reasonable suspicion in order to ask questions or request
identification.’” (People v. Vibanco (2007) 151 Cal. App. 4th 1, 14; see also Florida v.
Bostick (1991) 501 U.S. 429, 434-435; In re Manuel G. (1997) 16 Cal. 4th 805, 821.)
Thus, Deputy Lopez was not incorrect in labeling the encounter a consensual one.
Defendant’s companion said without prompting that he was on parole, and the deputies
knew defendant was on probation. There was no evidence at the hearing that
contradicted Deputy Lopez’s claim that the status of both persons was verified in the
MDC.
       Given defendant’s search condition, there was no violation of her Fourth
Amendment rights. Section 3453 describes the conditions included in postrelease
community supervision. Subdivision (f) of that section provides that “[t]he person, and
his or her residence and possessions, shall be subject to search at any time of the day or
night, with or without a warrant, by an agent of the supervising county agency or by a
peace officer.”


                                             6
       Defendant argues she had no “seizure requirement” in her PRCS search condition.
The record shows, however, that defendant was not taken into custody, or “seized,” until
the contraband was found upon her person. The suppression hearing went no further than
determining whether the search of defendant was lawful. Defendant’s complaints about
the circumstances surrounding the search of her person -- whether she was in handcuffs,
whether she was subjected to a strip search, whether she was searched inside a patrol car
-- were not before the trial court. Moreover, we note that the statute establishing a
statewide policy for strip searches, from which defendant quotes extensively, applies
“only to prearraignment detainees arrested for infraction or misdemeanor offenses and to
any minor detained prior to a detention hearing” when the minor is alleged to have
committed a misdemeanor or infraction. (§ 4030, subd. (b).)
       As for defendant’s complaint that she was not read her Miranda rights, there was
no statement by defendant at issue in the hearing below. Defendant asked Deputy Lopez
if he or Deputy Rosas gave defendant her Miranda warnings. Deputy Lopez did not, and
he did not know if Deputy Rosas did. The questioning on this subject ended there. Thus,
there is no issue to be decided regarding any statements allegedly made by defendant in
violation of Miranda.
       We have examined the entire record. We are satisfied that defendant’s attorney
has fully complied with his responsibilities and no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436.
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             7